Order [1692] modified on the facts and the law and in the exercise of discretion to grant defendants’ motion to dismiss for lack of prosecution, unconditionally, with costs. Where there has been undue delay in prosecuting an action, it is incumbent upon the plaintiff, in resisting a motion to dismiss for failure to prosecute, to show a satisfactory reason for such delay. (Lahowitz V. Marlin Gar ¿lens, 5 A D 2d 981.) The plaintiff has failed to comply with that requirement. Even assuming that the attorney for the plaintiff was obliged to be absent from his office there is nothing to indicate the period of time of such absence. Assuming further that the absence was necessarily lengthy, some reason should have been given as to why an arrangement was not made for the handling of the matter during such absence. Order [1693] granting plaintiff’s motion to vacate the order of dismissal is reversed and the motion is denied, with costs. This result must follow in view of our decision in appeal No. 1692, decided herewith. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.